COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00075-CR


EX PARTE MICHAEL ANTHONY
FOSTER



                                      ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1
                                      ----------

      Pending retrial on charges of injury to a child–serious bodily injury,

Appellant Michael Anthony Foster appealed pro se from the trial court’s denial of

his pretrial application for writ of habeas corpus.2 In his habeas application and


      1
       See Tex. R. App. P. 47.4.
      2
        In 2009, a jury found Appellant guilty, and the trial court sentenced him to
fifty years in prison. On direct appeal, Appellant’s case was transferred to
Amarillo, and the court of appeals reversed Appellant’s conviction and remanded
for a new trial based on a violation of Appellant’s right to self-representation. See
Foster v. State, No. 07-10-00030-CR, 2010 WL 3270226, at *1 (Tex. App.—
Amarillo Aug. 18, 2010, no pet.) (mem. op., not designated for publication).
on appeal, Appellant sought to reduce his $35,000 bail and to obtain release

from custody from ―day to day‖ to investigate and prepare his case for his

upcoming trial.

      During the pendency of this appeal, and after this court requested and the

parties provided briefs on the issues, the State filed a motion to dismiss the

appeal as moot because a jury convicted Appellant of knowingly causing serious

bodily injury to a child younger than fifteen years of age by omission.3 The trial

court subsequently sentenced Appellant to life in prison and entered judgment on

November 30, 2011.4 Because Appellant’s challenges to his pretrial confinement

have been rendered moot by his subsequent conviction and life sentence, we

grant the State’s motion. See Ex parte Tucker, 3 S.W.3d 576, 576 (Tex. Crim.

App. 1999) (―The appellant having been tried during the pendency of this appeal,

the question of his pre-trial bond is moot.‖); Ex parte Guerrero, 99 S.W.3d 852,

853 (Tex. App.—Houston [14th Dist.] 2003, no pet.) (noting longstanding Texas

rule that when premises of pretrial habeas application are destroyed by

subsequent developments, the legal issues raised therein are moot); see also Ex

parte Krick, No. 02-10-00408-CR, 2011 WL 1901990, at *1 (Tex. App.—Fort

Worth May 19, 2011, no pet.) (mem. op., not designated for publication).




      3
       Appellant did not file a response to the State’s motion to dismiss.
      4
       Appellant has filed a notice of appeal from that judgment.


                                         2
      Also pending before the court are the State’s motion to supplement the

appellate record, Appellant’s objection to the State’s first motion for extension of

time for filing its brief, and Appellant’s request for judgment. Because we are

dismissing the appeal, we deny each of these motions as moot.

      Accordingly, we grant the State’s motion to dismiss, deny all pending

motions as moot, and dismiss the appeal as moot.



                                                   ANNE GARDNER
                                                   JUSTICE

PANEL: GARDNER, MCCOY, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 5, 2012




                                         3